Title: From Thomas Jefferson to Thomas Mann Randolph, 1 February 1822
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
Feb. 1. 22.
Your favor of Jan. 26. did not get to hand till yesterday. my memory is so much in default on the subject of your enquiry that I do not believe I can recollect a single fact not known to yourself or those on the spot whom you have probably consulted, the act of 1779. for the removal of the seat of government provided that 6. squares should be located by the 5. directors of the public buildings whom they appointed June 24. 79. that  these should be valued by a writ of A.2.D. on the return of which the grounds located should become vested in the public in absolute dominion. they were also to lay off 200. additional lots for the city. This was done in 1780. or 81. I furnished the Directors myself with the plan of locations and of the additional lots with the alphabetical and numerical names of the streets, and as they were ordered to return a plan and report with the A.2.D. to the court of Henrico, there is not a doubt it was done, and that, as Governor, I communicated a duplicate of the plan to the assembly. as mr Becklay got off the papers of the H. of D. before Arnold reached the city, it is probable that copy may be yet safe. if both are lost, there are 3. persons still living who I think can supply evidence. 1. Doctr Turpin the principal proprietor whose property was taken. 2. Wm Hay who acted as a Comnr from the beginning of the buildings to their completion. 3. Parson Buchanan, an antient inhabitant of the place and whose brother James was one of the Directors first chosen. you mention Gunn’s lots as among those located; I do not remember that, but I well remember Turpin’s & Marsden’s.—but should not this enquiry into title, which is merely a legal one, be referred to the A. Gl? if the testimony of record fails, the supplementory testimony of possession, general fame & notoriety Etc Etc would be proper matter of discussion for him.In mine of Jan. 6. I inclosed you my bond as Rector for 30,900.D. which I hope you recieved safely. our workmen are under pressing wants.—I hope that some means will be found of at least suspending the payment of interest for 4. or 5. years, which would enable us to compleat the Library. it would be much to be lamented should our workmen disperse; we should not again be able to collect so excellent a set.The family is all well; but as they give you in their own letters more particular information I will only add assurances of my sincere and affectionate attachment and respect.Th: Jefferson